Case 2:16-cr-00012-LGW-BWC Document 1053 Filed 11/05/20 Page 1 of 4
                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                           By MGarcia at 4:46 pm, Nov 05, 2020
Case 2:16-cr-00012-LGW-BWC Document 1053 Filed 11/05/20 Page 2 of 4
Case 2:16-cr-00012-LGW-BWC Document 1053 Filed 11/05/20 Page 3 of 4
Case 2:16-cr-00012-LGW-BWC Document 1053 Filed 11/05/20 Page 4 of 4
